DETAILED ACTION
Acknowledgements
This office action is in response to the claim amendment filed April 22, 2021.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 


Claims 1-20 are directed to the series of steps for executing/conducting a financial transaction using digital signatures, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

The limitations that set forth the abstract idea are:
generating, [...], a data structure associated with a first user account, wherein the data structure includes a reference to a prior data structure from which one or more assets associated with the first user account are drawn and indicates output of the one or more assets associated with the first user account to a second user account; 
generating, [...], a first digital signature based on the data structure using a first private encryption key stored at the user device; 
establishing, [...], a communication session with a service provider using user credentials associated with the first user account; 
transmitting, to the service provider, a signing request associated with the data structure and receiving, [...], a one-time password in response to the signing request; 
transmitting, [...], a verification indication comprised of the one-time password and in response to transmitting the verification indication, receiving a second digital signature generated by the service provider based on the data structure using a second private encryption key that is stored at the service provider; and 

transmitting, [...] to a blockchain network for verification, the data structure that includes the first digital signature and the second digital signature, wherein the first user account comprises a multi-signature wallet associated with the first private encryption key stored at the user device and the second private encryption key stored at the service provider.

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
User device

The user device is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of generating transaction data structure, generating a first digital signature, establishing a communication session, transmitting a signing request, transmitting verification indication and transmitting the transaction data structure. 

Additionally, ¶ [0021] of specification states “the user device 102 may be one of personal computers” (e.g. general-purpose computer). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  ¶¶ [0043] & [0044] also states that a “a general-purpose computer system 20 on which aspects of systems and methods for executing a blockchain-based transaction may be implemented in accordance with an exemplary aspect. It should be noted that the computer system 20 can correspond to the user device 102, server systems 101…”

Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 


The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 20170257358 Al) (“Ebrahimi”) in view of Wilson et al (US 20170103391 A1) (“Wilson”) and further in view of Deng et al (US 20130124421 A1) (“Deng”).

As per claims 1, 8 & 16, Ebrahimi discloses:
generating, by a user device, a data structure associated with a first user account, wherein the data structure includes a reference to a prior data structure […] (¶ [0047], [0096]; figs. 2, 4D & related text); 
 generating, by the user device, a first digital signature based on the data structure using a first private encryption key stored at the user device (¶ [0105]; fig. 4D & related text); 
establishing, by the user device, a communication session with a service provider using user credentials associated with the first user account (¶ [0107]; fig. 4D & related text); 
transmitting, to the service provider, a signing request associated with the data structure (¶¶ [0109], [0096], [0105]; fig. 4D & related text) and 
transmitting, by the user device, a verification indication (e.g. signature) […] and in response to transmitting the verification indication, receiving a second digital signature generated by the service provider based on the data structure using a second private encryption key that is stored at the service provider (¶¶ [0109], [0096], [0105]; fig. 4D & related text); and
transmitting, by the user device to a blockchain network for verification, the data structure that includes the first digital signature and the second digital signature (¶¶ [0158]- [0164]), 
wherein the first user account comprises a multi-signature wallet associated with the first private encryption key stored at the user device and the second private encryption key stored at the service provider.


Ebrahimi does not discloses:
a data structure includes a reference to a prior data structure from which one or more assets associated with the first user account are drawn and indicates output of the one or more assets associated with the first user account to a second user account 
wherein the first user account comprises a multi-signature wallet associated with the first private encryption key stored at the user device and the second private encryption key stored at the service provider.

Wilson, however, discloses:
a data structure includes a reference to a prior data structure from which one or more assets associated with the first user account are drawn and indicates output of the one or more assets associated with the first user account to a second user account (¶¶ [0005], [0013], [0088]; figs. 1 & 6 & related text).
wherein the first user account comprises a multi-signature wallet associated with the first private encryption key stored at the user device and the second private encryption key stored at the service provider (¶¶ [0076]-[0078]; fig. 4 & related text).

It would have been obvious to a person of ordinary skill in the art to modify Ebrahimi to include a multi-signature protocol in a financial transaction involving crypto/digital assets, as disclosed by Wilson, to add additional security to a transaction thereby preventing fraudulent transactions. 

Ebrahimi does not expressly disclose:
receiving, by the user device, a one-time password in response to the signing request; and 
transmitting, by a user device, a verification indication comprised of the one-time password. 

Deng, however, discloses: 
receiving, by the user device, a one-time password in response to the signing request (¶¶ [0097]- [0111]).
transmitting, by a user device, a verification indication comprised of the one-time password ¶¶ [0097]- [0111]). 

It would have been obvious to a person of ordinary skill in the art to modify Ebrahimi to include the function of using a password as a verification indication to confirm a transaction, as disclosed by Deng, to add additional security to a transaction thereby preventing fraudulent transactions. 

The examiner further notes that the following limitations have been considered but are given less patentable weight because the limitations have been interpreted as non-functional limitations that are not positively claimed:
for verifying…as recited by at least claim 1.
for verification… as recited by at least claim 1.

The noted above limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

As per claims 2, 10 & 18, Ebrahimi/Wilson/Deng discloses as shown above.
Ebrahimi does not but Deng discloses wherein the one-time password is received by the user device as a text message via a short message service (SMS) (¶¶ [0097]- [0111]). 

It would have been obvious to a person of ordinary skill in the art to modify Ebrahimi to include the function of using a password as a verification indication to confirm a transaction, as disclosed by Deng, to add additional security to a transaction thereby preventing fraudulent transactions. 

As per claims 3, 11 & 19, Ebrahimi/Wilson/Deng discloses as shown above.
Ebrahimi does not but Deng discloses wherein the one-time password is generated by the user device using a keyed-hash message authentication code (HMAC)-based or time-based password generator associated with the first user account (¶¶ [0142], [0143], [0069] [0097]- [0111]). 
It would have been obvious to a person of ordinary skill in the art to modify Ebrahimi to include the function of using a password as a verification indication to confirm a transaction, as disclosed by Deng, to add additional security to a transaction thereby preventing fraudulent transactions. 


As per claims 4 & 12, Ebrahimi/Wilson/Deng discloses as shown above.
Ebrahimi does not but Deng discloses wherein the one-time password (OTP) expires after a threshold period of time (¶¶ [0005], [0028]).

It would have been obvious to a person of ordinary skill in the art to modify Ebrahimi to include the function of using a one-time password (e.g. expiry password) as a verification indication to confirm a transaction, as disclosed by Deng, to add additional security to a transaction thereby preventing fraudulent transactions. 

As per claims 5, 13, & 20, Ebrahimi/Wilson/Deng discloses as shown above.
Ebrahimi further discloses determining whether the second user account is contained in a list of known accounts; responsive to determining that the second user account is not contained in the list of known accounts, initiating a KYC procedure for the second user account; and responsive to determining that the second user account is contained in the list of known accounts, completing the signing request by generating the second digital signature for the data structure. 

As per claims 6 & 14, Ebrahimi/Wilson/Deng discloses as shown above.
Ebrahimi further discloses responsive to determining that the KYC procedure for the second user account was unsuccessful, cancelling the signing request associated with the data structure; and responsive to determining that the KYC procedure for the second user account was successful, completing the signing request by generating the second digital signature for the data structure (¶¶ [0096], [0098], [0109] [0129]). 

As per claims 7 & 15, Ebrahimi/Wilson/Deng discloses as shown above.
Ebrahimi does not discloses wherein the first digital signature and/or the second digital signature are generated based on elliptic curve cryptography. 
 
However, the examiner note that the elliptic curve cryptography, such as ECDSA or DSA, is old and well known in the art (See Applicant’s specification ¶ [0026]).

It would have been obvious to a person of ordinary skill in the art to modify Ebrahimi to include the function of creating a digital signature using the old and well-known elliptic curve cryptography, to add additional security to a transaction thereby preventing fraudulent transactions. And because the primary benefit of the elliptic curve cryptography is a smaller key size, reducing storage and transmission requirements. 

As per claims 9 & 17, Ebrahimi/Wilson/Deng discloses as shown above.
Ebrahimi does not but Den discloses receive a one-time password in response to the signing request, wherein the verification indication transmitted to the service provider includes the one-time password (¶¶ [0097]- [0111]).

It would have been obvious to a person of ordinary skill in the art to modify Ebrahimi to include the function of using a password as a verification indication to confirm a transaction, as disclosed by Deng, to add additional security to a transaction thereby preventing fraudulent transactions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
Kinnis et al (US 6959382 B1) discloses:
A digital signature service generates digital signatures for documents independent of the program used to transmit the documents. The digital signature service may operate as a Web server application, or as a client application on a user's computer. The digital signature service imports a certificate specific to a user. To digitally sign a document, the user identifies a document, and the digital signature service generates a single signature file that includes the user's certificate, the document, and the digital signature. With the signature file, the user may now store and/or transmit the file using any program while maintaining the integrity and authenticity capabilities associated with digital signatures. The digital signature service also permits multiple digital signatories to a single document. A secure document repository, implemented on a Web Site, is also disclosed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf